DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 10/14/2021.
Claims 1-20 have been examined and are rejected. 


Priority
This application claims priority to provisional application 63/092,466 filed 10/15/2020.


	Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims recite a method for taking a customer’s order electronically via a digital menu, a process routinely performed by restaurant servers, which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions. This judicial exception is not integrated into a practical application because the generically recited computer elements (e.g. server computer and devices) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations merely receive and transmit data over a network, and store and retrieve information from memory, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Additional steps of authentication, displaying a timer, enabling electronic communications are insignificant extra-solution activity. See MPEP § 2106.05(g). See also recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016). 


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 8-9, & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
To comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”).
With regard to Claim 4, the language “display of a count-up message timer on the main communications page when one of the communication shortcuts is selected by a user” is indefinite. Such limitation lacks antecedent basis, and accordingly, it is unclear what defines the metes and bounds of “the main communications page” and “the communication shortcuts”. Similar remarks apply to Claims 8-9 & 13. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable Thukral (US 2015/0149307 A1) in view of practices well known in the art, hereinafter referenced as WK.
With regard to Claim 1, Thukral teaches:
A method comprising: by one or more server computers in communication with a network, configured to send and receive messages within a geographical location, 
receiving a request from a front end device; (receiving a scanned barcode from a mobile device [Thukral: 0020; 0048; Fig. 4]);
assigning a geo-code to the requesting front end device; wherein, the geo-code includes a geographical subunit configured to identify a geographical location of the front end device and a message subunit configured with predetermined messages that correlate to the geographical location of the front end device; (identifying a venue which is associated with the scanned barcode data, associating the requesting device with a registered location for the scannable code, and providing a menu (i.e. predetermined messages) to the mobile device that corresponds to the identified venue [Thukral: 0020; 0048-49; 0058-59; 0077; Fig. 4]);
by the server computer, receiving a log-in identifier from the front end device through the log-in portal; by the server computer, authenticating the front end device; (verifying a user who has downloaded the app using their mobile number (i.e. log-in identifier), wherein only after successful verification is the user allowed to use the app for ordering [Thukral: 0054]);
by the server computer, receiving a selected message of the message subunits from the authenticated front end device, the selected message allows communicating with a service response system correlated to the message subunit; and routing the received selected message to the service response system correlated with the message subunit; (selecting one or more items from the menu, completing an order transaction for the selected items, wherein once the order is placed it is sent to the kitchen [Thukral: 0021-22; 0077]).

Thukral teaches all of the claimed features except for a single server for providing the described functionality. However, It is well known in the art to combine functionalities provided by multiple computers into a single computer device. Here the combination of Thukral with practices well known in the art would combine the servers of Thukral such as the menu order server 820 and the fraud mitigation server 850 into a single computer device which provides the authentication, location determination, and menu ordering functionality. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thukral in view of practices well known in order to combine the servers of Thukral into a single computer device. One of ordinary skill in the art would have been motivated to combine Thukral with practices well known in the art as doing so would minimize the amount of computer hardware required for performing the computer implemented functionalities, thereby decreasing costs. Doing so would further combine known server systems in predictable ways using known modular software combination and would yield nothing more than predictable results.

The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 415-421, 82 U.S.P.Q.2d 1385 at 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham v. John Deere Co., 383 U.S. 1. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Limited Brands, 555 F.3d 984 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
“[T]he analysis that “should be made explicit” refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of “the inferences and creative steps,” or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art.”  Ball Aerosol, 555 F.3d at 993-94. 

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP §2141 and §2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity.
EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP 2143.

With regard to Claim 2, Thukral-WK teaches:
The method of claim 1 wherein routing the received selected messages to the service response system is by an address associated with the selected message of the message subunit; (routing of the completed order is based on the identified venue [Thukral: 0020-22]). 

With regard to Claim 8, Thukral-WK teaches:
The method of claim 1 wherein the main communications page for the front end user includes a pass through link that links a third party website or external application to the main communications page, and redirecting the device to the third party website or opening of the external application if selected on the main communications page; (when a tag is scanned, the corresponding app is opened if available on the mobile computing device otherwise the user may be re-directed to download the app from app stores [Thukral: 0023]).

With regard to Claim 10, Thukral-WK teaches:
The method of claim 1 wherein the front end device geo code is registered corresponding to the geographic location, wherein assigning the geo code to the front end device is by at least one of, a URL with parameters containing the geo-code information, a quick reference (QR) code which contains this URL, a moving image validation, or a barcode containing the geo-code information, or manual entry by the user of the front end device; (scanning a tag that can be any of a QR code, a bar code, an NFC tag, or other such encoded symbol or recognizable data that may be available on a designated order scan location [Thukral: 0019]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Thukral (US 2015/0149307 A1) in view of practices well known in the art, hereinafter referenced as WK as applied to Claim 2 above, and further in view of Musk et al. (US 2021/0374885 A1).
With regard to Claim 3, Thukral-WK teaches the method of claim 2, but does not teach:
allowing the users of the service response system to respond to the received selected message with a pre-selected response, or a free text entry.
	
In a similar field of endeavor involving on demand location based restaurant ordering, Musk discloses:
allowing the users of the service response system to respond to the received selected message with a pre-selected response, or a free text entry; (the customer receives a confirmation message from the order management system [Musk: 0045]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thukral-WK in view of Musk in order to allow the users of the service response system to respond to the received selected message in the system of Thukral-WK. 
One of ordinary skill in the art would have been motivated to combine Thukral-WK with Musk as doing so would inform the customer that the order was successfully received. 


Claims 4-7, 9, 11-13, & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable Thukral (US 2015/0149307 A1) in view of practices well known in the art, hereinafter referenced as WK as applied to Claims 1-2 above, and further in view of Mahanti et al. (US 2022/0101292 A1). 
With regard to Claim 4, Thukral-WK teaches the method of claim 2 but does not teach:
display of a count-up message timer on the main communications page when one of the communication shortcuts is selected by a user of the front end device, and display of a synchronized count-up message timer on the service response system subunit for the same message.
	
In a similar field of endeavor involving intelligent routing of electronic orders, Mahanti discloses:
display of a count-up message timer on the main communications page when one of the communication shortcuts is selected by a user of the front end device, and display of a synchronized count-up message timer on the service response system subunit for the same message; (a back-of-house (BOH) device may display current orders that are to be prepared and details regarding each order such as a time associated with the order (e.g., elapsed time since the order was placed, wherein a front-of-house (FOH) device is kept apprised of the progress of each order originating from the FOH device [Mahanti: 0151; 0135; Fig. 7]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thukral-WK in view of Mahanti in order to display a count-up message timer in the system of Thukral-WK. 
One of ordinary skill in the art would have been motivated to combine Thukral-WK with Mahanti as doing so would allow the kitchen staff to prioritize preparing orders based on how long the order has been pending [Mahanti: 0088]. 

With regard to Claim 5, Thukral-WK-Mahanti teaches:
The method of claim 4 further comprising, allowing the users of the service response system to stop and remove the user interface icon of a count-up message timer; (the time since each order was placed is displayed at the back-of-house (BOH) device until all items in the order are marked as completed [Mahanti: 0151; 0135]).

With regard to Claim 6, Thukral-WK-Mahanti teaches:
The method of claim 5 further comprising, receiving selection of the timer from the front end device, storing, by the server, timing data regarding the received selection of the timer; sending, by the server to the front end device, a timing response message; and analyzing the timing data to determine trends; (providing a user interface which presents various kitchen-performance metrics, and metrics associated with orders as a whole, such as average times to deliver completed orders to tables, orders that are running late or predicted to run late, or the like [Mahanti: 0160-61; 0168; Fig. 16]).

With regard to Claim 7, Thukral-WK-Mahanti teaches:
The method of claim 5 further comprising, allowing the users of the service response system to order the messages from the front end device by selecting the corresponding geographical subunits to which the received geo-codes are sent; and allowing the users of the service response system to order the messages from the front end device by selecting the corresponding timers corresponding to the count-up timer of when the messages were sent; (the user interface prioritizes orders in the establishment based on when the orders were provided by FOH devices, wherein a selectable icon is provided that allows for reprioritizing of the orders displayed on the BOH device corresponding to the most order that is first in line (that is, the most urgent orders) [Mahanti: 0157-59]).

With regard to Claim 9, Thukral-WK teaches the method of claim 1, but does not teach:
wherein the main communications page is configured to allow messages between the front end device and service response system, using at least one of text, voice recording, video, and image capture.
	
In a similar field of endeavor involving intelligent routing of electronic orders, Mahanti discloses:
wherein the main communications page is configured to allow messages between the front end device and service response system, using at least one of text, voice recording, video, and image capture; (enabling a real-time communication session dialogue between users of the BOH device and the FOH device via a video chat, a voice chat, an instant-messaging chat, or any other type of interactive dialogue involving audio, visual, or haptic inputs from one or both parties [Mahanti: 0090; 0127; 0112]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thukral-WK in view of Mahanti in order to allow messages between the front end device and service response system in the system of Thukral-WK. 
One of ordinary skill in the art would have been motivated to combine Thukral-WK with Mahanti as doing so would allow users to request and obtain clarification on offered items and orders placed. 

With regard to Claim 11, Thukral-WK teaches the method of claim 1, but does not teach:
causing storage of every authenticated session for each front end device correlated to the geographic location. 
	
In a similar field of endeavor involving intelligent routing of electronic orders, Mahanti discloses:
causing storage of every authenticated session for each front end device correlated to the geographic location; (storing analytics data indicate one or more metrics associated with the operation of the establishment comprising FOH and BOH devices [Mahanti: 0118; 0161]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thukral-WK in view of Mahanti in order to cause storage of every authenticated session for each front end device correlated to the geographic location in the system of Thukral-WK. 
One of ordinary skill in the art would have been motivated to combine Thukral-WK with Mahanti as doing so would allow a number of metrics to be tracked by analyzing the stored data to determine average times to prepare orders, current, past, or predicted load of certain appliances in the BOH, capacities of these appliances, and/or other type of metrics [Mahanti: 0118].

With regard to Claim 12, Thukral-WK teaches the method of claim 1, but does not teach:
causing storage of data regarding at least one of, every message sent and received by every logged in front end device, timing of every message sent, as well as the corresponding geographic subunit for analysis of trends; and determining, by the server computer, at least one analytical report using a subset of data from at least one of the stored message, log-in, and timing data, wherein the data used to determine the analytical report is at least one of, a service metric, performance data of staff, a number of service requests, a time interval between requests, an efficiency metric for a plurality of requests, and a problem with a request.

In a similar field of endeavor involving intelligent routing of electronic orders, Mahanti discloses:
causing storage of data regarding at least one of, every message sent and received by every logged in front end device, timing of every message sent, as well as the corresponding geographic subunit for analysis of trends; and determining, by the server computer, at least one analytical report using a subset of data from at least one of the stored message, log-in, and timing data, wherein the data used to determine the analytical report is at least one of, a service metric, performance data of staff, a number of service requests, a time interval between requests, an efficiency metric for a plurality of requests, and a problem with a request; (storing analytics data indicating one or more metrics associated with the operation of the establishment comprising FOH and BOH devices, and providing a user interface which presents various kitchen-performance metrics, and metrics associated with orders as a whole, such as average times to deliver completed orders to tables, orders that are running late or predicted to run late, or the like [Mahanti: 0118; 0160-61; 0168; Fig. 16]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thukral-WK in view of Mahanti in order to cause storage of data, and determine at least one analytical report in the system of Thukral-WK. 
One of ordinary skill in the art would have been motivated to combine Thukral-WK with Mahanti as doing so would allow a number of metrics to be tracked by analyzing the stored data to determine average times to prepare orders, current, past, or predicted load of certain appliances in the BOH, capacities of these appliances, and/or other type of metrics [Mahanti: 0118].

With regard to Claim 13, Thukral-WK teaches the method of claim 1, but does not teach: 
by the server computer, receiving a selection, by the main communication page, of a free-text message or predetermined message correlated to one of the communications shortcuts, allowing free-text entry or predetermined message entry by the user of the front end device; and sending the received free-text entry or predetermined message entry to the back end subunit without requiring an input address from the front end device user to send and receive messages to the service response system users; 

In a similar field of endeavor involving intelligent routing of electronic orders, Mahanti discloses:
by the server computer, receiving a selection, by the main communication page, of a free-text message or predetermined message correlated to one of the communications shortcuts, allowing free-text entry or predetermined message entry by the user of the front end device; and sending the received free-text entry or predetermined message entry to the back end subunit without requiring an input address from the front end device user to send and receive messages to the service response system users; (enabling a real-time communication session dialogue between users of the BOH device and the FOH device via a video chat, a voice chat, an instant-messaging chat, or any other type of interactive dialogue involving audio, visual, or haptic inputs from one or both parties [Mahanti: 0090; 0127; 0112]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thukral-WK in view of Mahanti in order to allow free-text entry or predetermined message entry by the user of the front end device, and send the received message entry to the back end subunit in the system of Thukral-WK. 
One of ordinary skill in the art would have been motivated to combine Thukral-WK with Mahanti as doing so would allow users to request and obtain clarification on offered items and orders placed. 
With regard to Claims 15-19, they appear substantially similar to the limitations recited by claims 1-2 & 4-13 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 15-19 are rejected for the same reasons as set forth in claims 1-2 & 4-13.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Thukral (US 2015/0149307 A1) in view of practices well known in the art, hereinafter referenced as WK as applied to Claim 1 above, and further in view of Labrou et al. (US 2006/0206709 A1).
With regard to Claim 14, Thukral-WK teaches the method of claim 1, including verifying a user who has downloaded the app using their mobile number (i.e. log-in identifier [Thukral: 0054], but does not teach:
wherein authenticating the front end device includes, by the server computer, after receiving the log-in identifier, sending a code by short message system (SMS) to the front end device; by the server computer, receiving a response code from the front end device, comparing the received response code and the sent code, and if the response code matches the sent SMS code, authenticating, wherein authenticating the front end device includes causing storage of the received log-in identifier and an indicator that the received log-in identifier is authenticated. 
	
In a similar field of endeavor involving authenticating users of a mobile device, Labrou discloses:
wherein authenticating the front end device includes, by the server computer, after receiving the log-in identifier, sending a code by short message system (SMS) to the front end device; by the server computer, receiving a response code from the front end device, comparing the received response code and the sent code, and if the response code matches the sent SMS code, authenticating, wherein authenticating the front end device includes causing storage of the received log-in identifier and an indicator that the received log-in identifier is authenticated; (the authentication server could respond by sending a SMS to the mobile number SMS that includes a code that the user needs to type at the website, which will log the user into the account that is associated with the phone number of the mobile that was used to send the first SMS from [Labrou: 0119]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thukral-WK in view of Labrou in order to authenticate the device by sending a code by short message system to the device in the system of Thukral-WK. 
One of ordinary skill in the art would have been motivated to combine Thukral-WK with Labrou as doing so would provide a secure way of authenticating the identity of the device user. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Thukral (US 2015/0149307 A1) in view of practices well known in the art, hereinafter referenced as WK, in view of Mahanti et al. (US 2022/0101292 A1) as applied to Claims 19 above, and further in view of Labrou et al. (US 2006/0206709 A1).
With regard to Claim 20, it appears substantially similar to the limitations recited by claim 14 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 20 is rejected for the same reasons as set forth in claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Christensen et al. (US 2022/0253956 A1) which teaches a patron may check in at a table by scanning a bar code enabling the patron to select food and/or beverage items using an interactive menu [0022; 0044].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446